DETAILED ACTION
Allowable Subject Matter
Claims 16-19, 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 16, in addition to other limitations in the claim, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: a control indicator that is: disposed outside the driver housing; and configured to point to indicants disposed on an external surface of the driver housing, each indicant corresponding to one of the light output levels; a shaft that: is linked to the rotatable circuit component; and bears the control indicator; and from the driver housing along the central axis wherein: the central axis is vertical when the fixture is in operation: ands, in operation, alignment of the control indicator with one of the indicants indicates to which light output level the fixture is set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        8/9/22